Citation Nr: 1220525	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  06-18 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition.


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico (RO) that reopened and denied the Veteran's claim of service connection for an acquired psychiatric disorder.  

Concerning the Veteran's claim, the Board notes the United States Court of Appeals for Veterans Claims' (Court's) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  In its decision, the Court indicated that VA unduly limited its consideration of claims for service connection for specific mental disorders under circumstances in which other diagnosed psychiatric disabilities may be present.  Indeed, the Veteran's claim for an acquired psychiatric disorder (originally claimed as a "nervous condition" by the Veteran) has been expanded to encompass all acquired psychiatric disorders, pursuant to Clemons.  

By a decision dated in May 2008, the Board reopened the Veteran's previously denied claim and denied such on the merits.  The Veteran appealed the Board's May 2008 decision to the Court.  In an August 2008 Order, the Court endorsed an August 2008 Joint Motion for Remand (JMR), which vacated, in part, the May 2008 Board decision.  The Veteran's claim was then returned to the Board.  

In a December 2008 decision, the Board again reopened the Veteran's previously-denied claim for service connection and remanded such for further procedural development, as instructed by the Court-adopted August 2008 JMR.  Specifically, the December 2008 Board remand instructed the VA Appeals Management Center (AMC) to afford a VA psychiatric examination.  The Veteran was afforded a VA psychiatric examination in February 2009.  Therefore, the Board finds that its remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In a March 2010 decision, the Board again denied the Veteran's claim for service connection for an acquired psychiatric disorder.  Again, the Veteran appealed the Board's March 2010 decision to the Court.  In an August 2010 Order, the Court endorsed an August 2010 JMR, which vacated the March 2010 Board decision.  

Most recently the Veteran's claim was denied in an October 2010 Board decision.  In a November 2011 memorandum decision the Court again remanded the Veteran's claim to the Board for further development.  


FINDING OF FACT

The Veteran's diagnosed psychiatric disorders (to include depressive neurosis, hysterical neurosis, active psychosis, generalized anxiety disorder, schizophrenia, agoraphobia, posttraumatic stress disorder (PTSD)) first manifested years after service and are not shown to be related to his service or to any incident therein.


CONCLUSION OF LAW

The Veteran's current acquired psychiatric disorders were not incurred in or aggravated by active service and did not manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.384 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in November 2005 and March 2006.  The November 2005 letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.  Additionally, VA has ensured that all Spanish-language documents have been translated.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded VA examinations in February 2006 and February 2009, with a March 2009 addendum, and a VA Social and Industrial Survey in February 2009.  See 38 C.F.R. § 3.159(c)(4).  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including psychoses, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2011).

In reviewing the Veteran's service treatment records the Board observes that he was given a medical examination at entrance to, and separation from, service in April 1968 and April 1970, respectively.  At his entrance examination the Veteran did not report that he was suffering from any psychiatric conditions, nor were any diagnosed.  The Veteran was seen in-service with other health complaints, although he did not report any psychiatric condition symptoms.  See e.g., April 1970 service treatment record with complaints of plantar warts and June 1970 service treatment record with complaints of painful urination.  At his separation examination the Veteran himself specifically denied "frequent insomnia," "frequent nightmares," "excessive worries/preoccupations," and "nervous disorders."  See April 1970 Report of Medical History.  

The lack of findings in-service of complaints, treatment, or diagnoses of a psychiatric condition weighs against the Veteran's claim that he suffered from this condition in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The Board observes that the Veteran has been diagnosed with various psychiatric conditions since separation from service to include depressive neurosis, hysterical neurosis, active psychosis, generalized anxiety disorder, schizophrenia, undifferentiated type, agoraphobia and PTSD.  See e.g., a March 1972 expert opinion, VA and private medical records dated from July 1971 to May 2005, a July 2005 statement from Dr. C.R., the Veteran's Social Security Administration (SSA) medical records dated from January 2006 to April 2006, and February 2006 and February 2009 VA examination reports.  

The first post-service evidence of an acquired psychiatric disorder is a February 1971 VA medical report where the Veteran was diagnosed with an active psychosis.  However, upon further examination, in a December 1971 VA examination the Veteran was diagnosed with mild to moderate depressive neurosis.  A March 1972 expert opinion found that the February 1971 diagnosis of an active psychosis was ambivalent in its context and was not made by a psychiatrist.  The opinion found that there was no evidence of psychotic ideas or a thought disorder, and that the Veteran's symptoms were that of a neurosis.  Upon review of the claims file, the expert concluded that based on the existing symptoms and the fact that the December 1971 diagnosis had taken into consideration the February 1971 medical report, the Veteran's correct diagnosis was that of depressive neurosis.  

The Board observes that the competent medical evidence of record reflects that the Veteran received intermittent post-service psychiatric treatment from 1971 to 1988.  In a February 1971 VA treatment record the Veteran reported insomnia for the previous month.  In a July 1971 VA treatment record the Veteran reported seeing 3 soldiers getting crushed by tanks in-service.  The Board observes that the Veteran was hospitalized from September to November 1975.  

A September 1975 statement from the Veteran stated that he had been treated in-service for his psychiatric condition and that he was still struggling with his symptoms.  However, as noted above, there is no evidence in the Veteran's service treatment records that he was seen with psychiatric complaints.  As discussed below, 2 fellow soldiers also stated that although they encouraged the Veteran to get medical treatment, he was not treated in-service.  In an October 1975 VA treatment record the Veteran's psychiatric symptoms were under remission, he was mentally competent, and he was capable of having full employment.

In a December 1975 VA treatment record the examiner noted the Veteran did not receive treatment for a psychiatric condition while in-service.  He was currently reporting episodes where he would lose control when a large group of people were around.  The Veteran also stated that he was service-connected for a disability.  However, the Board observes that while the Veteran was previously service-connected for active psychosis in a June 1971 rating decision his rating was severed in an August 1972 rating decision and he was no longer service-connected at this point.
A March 1981 private treatment record noted the Veteran had been treated since 1976 for his depression, irritability, and sleep problems.  There is no opinion any of these conditions are related to service.  A September 1981 private treatment record note the Veteran had been receiving treatment since 1979.  He was suffering from depression, loss of appetite, and sleep problems.  There is no indication in this record that he had been suffering from a psychiatric condition since service or that any of these conditions were related to service.

In a February 1988 statement from a VA social worker the Veteran reported that he had seen a heavy military tank completely crush and disfigure 3 of his companions while in-service.  It was after this incident that he began to behave strangely and abnormally.  He also reportedly feared going to the doctor and slept in a military truck by his quarters.  He also referenced his post-service hospitalization and that he heard voices and had nightmares.  The social worker indicated that the Veteran needed more specialized psychiatry services.  He further stated the Veteran missed a lot of time from work due to his nervous condition.  He opined that the Veteran's emotional and nervous instability had its start when the Veteran witnessed the fellow soldiers get crushed by a tank. 

There is no medical evidence that the Veteran received psychiatric treatment between February 1988 and September 2004; a period of more than 16 years.  Careful review of the Veteran's complete VA claims file reflects that, indeed, the Veteran has not asserted that he received psychiatric treatment during this time period.  In light of such, continuity is not established per 38 C.F.R. § 3.303(b).  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

At an October 2004 psychiatric evaluation the Veteran was found to be calm and cooperative.  The examiner did not note symptoms including disorientation, confusion, suicidal ideations, anxiety or depression.  In a March 2005 VA treatment record the Veteran came for an evaluation of generalized anxiety disorder and reported that his anxiety had improved when he previously had treatment.  In a July 2005 statement from the Veteran's private physician he was noted to suffer from a nervous condition, chronic schizophrenia, and agoraphobia which prohibited him from sitting on a jury.

A September 2005 letter from Dr. C.R. stated that the Veteran had been in excellent health when inducted into the military but began treatment for psychiatric problems in 1970.  She reported that he had been diagnosed with and treated for schizophrenia, agoraphobia, and an anxiety disorder and opined that the Veteran's psychiatric conditions most probably than not started during military service.  The Board observes the examiner offers little rationale for this opinion other than the fact that he was treated in 1970 for a psychiatric condition and is still currently being treated.

The Veteran was afforded a VA examination in February 2006. At this examination the Veteran reported that he was suffering from insomnia, anxiety, tension, and restlessness.  He reported that for the past year he had been struggling with these feelings.  Ultimately he was diagnosed with a generalized anxiety disorder.  There is no evidence in this examination report that the Veteran referenced that he had been suffering from these symptoms since service.  To the contrary, he reported the symptoms began the year earlier.  The examiner also did not diagnose the Veteran with a psychiatric condition which began in-service.  

At his February 2009 VA medical examination the Veteran reported feelings of anxiety and the inability to sit still.  He again reported seeing soldiers get crushed by tanks and he pointed to a scar on his chin and stated that he was kicked by a Sergeant during training, which ultimately left a scar.

The examiner noted at the Veteran's previous appointment with his primary care provider he denied repeated disturbing dreams, memories or thoughts, he also denied avoiding activities or situations because they reminded him of a past stressful situation, he denied trouble staying or falling asleep, and denied having difficulty concentrating.  See January 2009 VA treatment record.

The February 2009 examiner observed that the Veteran did not complain of psychiatric symptoms in-service, nor was a psychiatric condition diagnosed.  The examiner also noted that the Veteran could not remember why he was hospitalized in 1975.  It was further noted that although the Veteran reported he had been treated for years by Dr. C.G., there was no evidence of these records in the file.  Ultimately, the examiner opined it was less likely than not that the Veteran's current anxiety disorder was related to any specific event or situation during active duty.  This opinion was based on the rationale as discussed above, to include the absence of service treatment records and the Veteran's unsustained and false statements.

At his February 2009 VA Social and Industrial Survey report the Veteran reported that during service he received medical care to include admission to a psychiatric ward, ambulatory psychiatric care and medication, for symptomatology attributable to a mental condition, to include insomnia and tension.  See February 2009 VA Social and Industrial Survey report.  The Veteran also reported to the February 2009 examiner that he "did not go out."  Although the Board observes that when the examiner arrived at the Veteran's house he was out with his brother-in-law.

At his February 2009 Social and Industrial Survey appointment the Veteran reported that he witnessed tanks run over and crush his fellow soldiers.  He also reported that he was kicked in the chin by a sergeant during a training exercise, but that he did not report it because he did not speak English. 

The February 2009 VA examiner provided an addendum opinion in March 2009 after reviewing the Social and Industrial Field Survey.  She stated that the Veteran repeatedly was giving information which was not true regarding his military service, to include the fact that he was treated in-service for a psychiatric condition.  She also noted that the Veteran was out with his brother-in-law, although he told the examiner that he did not go out.  There was no additional mental disorder found.  

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

With regard to the February 1988 social worker's statement that the Veteran's psychiatric disability began in-service, the Board observes that there is no indication that the social worker reviewed the Veteran's claims file or other post-service treatment records.  Furthermore, the social worker is basing this opinion off the Veteran's statement that he witnessed soldiers get crushed by tanks in-service and this is where he psychiatric disorder began.  As discussed further below, the Veteran's fellow soldiers who roomed and worked with him at Fort Hood are presumed competent and credible and do not reference this incident.  The social worker offers no rationale for coming to the opinion that the Veteran's current psychiatric condition began in-service.  As such, the Board assigns little probative value to this opinion.

As noted above, the Veteran also supplied a September 2005 statement which linked the Veteran's psychiatric condition to his military service.  This physician also did not indicate that she had reviewed the Veteran's claims file to include his service treatment records as well as any relevant post-service treatment.  The physician also does not offer a rationale for why she believes the Veteran's current psychiatric condition is related to his military service over 30 years earlier.  The Board notes that the September 2005 private physician is competent to provide an opinion based on what he was told by the Veteran and there is no reason to doubt her credibility.  However, because the examiner did not perform a thorough review of the claims file and offered little to no rationale for her ultimate opinion, the Board assigns little probative value to this opinion as well.  

In contrast, of record is the very detailed February 2009 VA examination, which was procured after an extensive interview of the Veteran and review of his complete VA claims file.  The February 2009 VA examiner noted that the Veteran's service treatment records were devoid of any instance of complaint of or treatment for psychiatric symptomatology during his service.  The report also referred to the inconsistencies in the Veteran's statements between what the Veteran complained of in January 2009 versus what he cited as symptoms in February 2009.  The examiner therefore opined that the Veteran's current anxiety disorder was not related to his period of service because there was no objective evidence of complaints or treatment in service, and the Veteran's subjective version of events was unsustained or not true to fact in some instances.  Moreover, the February 2009 VA examiner reviewed the February 2009 Social and Industrial Survey and in the March 2009 addendum, the examiner reported that the Veteran kept giving information that was not true regarding his military service.  

The Board assigns greater weight to the February 2009 VA examination finding that the Veteran's current psychiatric disorder was not related to his period of service.  In placing greater weight on the February 2009 opinion, the Board notes that the examiner was a specialist in the relevant field and provided an extremely thorough rationale for the opinion.  In accordance with Dalton v. Nicholson, 21 Vet. App. 23 (2007), the examiner considered the Veteran's subjective history regarding in-service occurrence of an injury and in-service treatment for a psychiatric disorder.  However, based on the available objective evidence, she found that the Veteran's lay statements regarding the circumstances of his military service to be unsustained or not true to fact and provided a thorough comparison of the facts with the Veteran's statements.  As such, the Board assigns more probative value to the February 2009 VA examiner.  

In making its determination, the Board must determine the credibility and probative value of the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein [in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole].  The Board reminds the Veteran that VA decision makers have discretion to accept or reject pieces of evidence provided that sufficient reasons and bases are set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered"") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr, supra.  

The Veteran submitted buddy statements in January 1988.  These statements indicated that the buddies had served with the Veteran during active service and had observed him being depressed on many occasions.  They reported that he sometimes isolated himself from others and did not sleep well at night.  They stated that he did not see a doctor about his problems because he had a fear of going to the doctor.  Both of these men stated that they were roommates of the Veteran's, in addition to working with him as a cook.  Although they referenced the Veteran isolating himself, they did not indicate that the Veteran slept in a military truck by his quarters, as he told the February 2009 Social and Industrial Surveyor.  They only stated that he had trouble sleeping, moved a lot in bed, would wake up shouting, and babbled in his sleep.  The buddy statements did not indicate that any soldiers had been crushed by tanks or that the Veteran had been kicked in the chin by his Sergeant, as the Veteran stated in his February 2009 VA examination.  As the fellow soldiers indicated that they served with the Veteran during his entire tour of duty at Fort Hood, lived and worked with him, it is reasonable to believe that they would have been aware of any soldiers getting crushed by tanks or seeing the Veteran wounded from a kick to the chin.  

The Board finds the fellow soldiers are competent to assert observed perceptions of the Veteran's psychiatric symptomatology.  The buddies indicated that they worked and roomed with the Veteran so they would be competent to report that he was suffering from sleep issues and that he isolated himself from others.  The Board also finds the fellow soldiers to be credible in their statements of observations of the Veteran's symptoms.  Both of the buddy statements offer a similar picture of the Veteran's symptoms and are presumed credible.  

Taking the buddy statements into account, the Board finds the Veteran's statements regarding tanks crushing fellow soldiers and being kicked in the chin by his superior to be incredible.  As noted above, neither buddy statement references either of these events, although they would be significant and would help to offer support for the Veteran's claim that his psychiatric condition is related to service.  The Board assigns the January 1988 buddy statements, which do not reference fellow soldiers being killed or violence from superior officers, more probative value as to what occurred in-service than the Veteran's statements to his February 2009 Social and Industrial Surveyor.  

The Board does not find the Veteran's statement concerning the in-service psychiatric treatment to be credible.  As noted, the Veteran's service treatment records are silent for any psychiatric complaints, diagnoses, or treatment.  Furthermore, although the Veteran was treated on numerous occasions following separation from service, he did not report that he suffered from conditions that began in-service, nor was a diagnosis made that his condition was related to service, prior to the February 1988 social worker statement.  The lack of reporting of any in-service treatment for many years following separation from service, the buddy statements which indicate the Veteran was not seen by a doctor in-service, and the absence of service treatment records for a psychiatric condition all weigh against the Veteran's contention that he was treated in-service.  This evidence is assigned more probative value than his February 2009 statements.

Furthermore, as noted above, when the Veteran was seen in January 2009 the Veteran denied symptoms which he later admitted to having at his February 2009 VA examination, for example severe anxiety.  These inconsistent statements of symptomatology raise questions as to the Veteran's credibility and as such, the Board assigns less probative value to his statements regarding continuity of symptomatology.
The Board acknowledges that the Veteran and his buddies believe he suffers from a psychiatric condition which began in-service.  See e.g., January 1988 statements.  However, the Veteran and his fellow servicemen, as laymen, are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given the Veteran and his fellow service members' lack of medical expertise, their assertion that any current psychiatric disability is related to service is beyond their competence, and is outweighed by the other evidence of record, to include a negative VA examiner's opinion and inconsistent statements regarding the continuity of his symptoms.  Thus, service connection for a psychiatric condition on a direct basis is not warranted.

As noted above, psychoses may be presumed to have been incurred during active military service if the disability becomes manifest to a degree of 10 percent within the first year following active service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  The first post-service evidence of an acquired psychiatric disorder is a February 1971 VA medical report where the Veteran was diagnosed with an active psychosis.  

However, the Veteran was further examined, and in a December 1971 VA examination, the Veteran was diagnosed with mild to moderate depressive neurosis.  A March 1972 expert opinion found that the February 1971 diagnosis of an active psychosis was ambivalent in its context and was not made by a psychiatrist.  The opinion found that there was no evidence of psychotic ideas or a thought disorder, and that the Veteran's symptoms were that of a neurosis.  Upon review of the claims file, the expert concluded that based on the existing symptoms and the fact that the December 1971 diagnosis had taken into consideration the February 1971 medical report, the Veteran's correct diagnosis was that of depressive neurosis.  Accordingly, since the Veteran was diagnosed with a neurosis rather than a psychosis within the initial post-service year, 38 C.F.R. §§ 3.307 and 3.309 are not for application.  
Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for a psychiatric condition and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for an acquired psychiatric condition is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


